 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    AMOS BAILEY,                                         Case No. 2:19-cv-00155-MMD-CWH
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    TRANS UNION, LLC,
10                           Defendant.
11

12          On June 25, 2019, the parties notified the court of a settlement. (Joint Status Report (ECF

13   No. 32).) The court then ordered the parties to submit dismissal documents or a joint status report

14   by July 25, 2019. (Min. Order (ECF No. 22).) To date, the parties have not complied with the

15   court’s order.

16          IT IS THEREFORE ORDERED that the parties must file a stipulated dismissal or a joint

17   status report within 30 days from the date of this order. Failure to comply with this order will

18   result in an order to show cause.

19          DATED: July 29, 2019

20

21

22                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
